Motion Granted; Petition for Writ of Mandamus Dismissed and Memorandum
Opinion filed December 4, 2012.




                                         In The

                      Fourteenth Court of Appeals

                                   NO. 14-12-00145-CV

                    IN RE CYPRESS TEXAS LLOYDS, Relator


                            ORIGINAL PROCEEDING
                              WRIT OF MANDAMUS
                                268th District Court
                              Fort Bend County, Texas
                       Trial Court Cause No. 09-DCV-176764

                             MEMORANDUM OPINION

      Relator filed a petition for writ of mandamus in this Court. See Tex. Gov’t Code
Ann. §22.221 (Vernon 2004); see also Tex. R. App. P. 52. On November 12, 2012,
relator filed an unopposed motion to dismiss without prejudice to refiling because the
parties have agreed to settle the underlying suit. The motion is granted and the petition
for writ of mandamus is ordered dismissed as moot.

                                        PER CURIAM

      Panel consists of Justice Frost, Brown, and Christopher.